Title: 30th.
From: Adams, John Quincy
To: 


       I went up to the office, in the morning, and sat a couple of hours; but I felt restless and dissipated: I could not study, and therefore walk’d down in town and saunter’d about. Dined with G. Bradbury and Charles at Mr. Hooper’s. He is very sanguine in his hopes for the adoption of the Constitution.
       Pass’d the evening at Mr. Bradbury’s. Dr. Smith and all his family were there. We had some music in the beginning of the evening, and afterwards play’d a number of very amusing sports, such as start; what is it like; cross questions, I love my love with an A, and a number more. My opinion of such diversions I have already given: when it was confined to a number of young persons; but that the most inexcusable levities of youth should appear in the garb of old-age is something that calls for more than disapprobation: nor will a grey hair’d trifler excite our pity merely; but must raise our indignation and contempt. Mr. Bradbury however is a very respectable man, and as this conduct has here the sanction of custom, it is not him but the manners of the times that I blame.
      